Title: From Thomas Jefferson to James Oldham, 8 June 1803
From: Jefferson, Thomas
To: Oldham, James


          
            Sir
            Washington June 8. 1803.
          
          Yours of the 3d. was recieved last night. would not riven pine slabs make a better moveable cover for the plaistered part of the house, than linen? if slabs 10. f. long and 2. f. apart were first laid cross ways thus  horizontally and then others nailed up & down close, & breaking joints and the nails clinched on the under side, it would hang together strongly, and might be laid on, & laid by in pannels very handily. if pannels 10. f. wide would be too unhandy, they might be only 8. or 6. f. wide. I think this would be best. linen would soon be stolen. however if there be no other way effectual but linen, mr Lilly must get that for you, for we must not permit the plaistering to get wet on any account.
          With respect to help, if Lewis be not sufficient, I must get you to consult with mr Lilly, who will endeavor to assist you, on better terms for me than giving mr Perry a dollar a day for a hand which he talks of asking. I could get the best housejoiner here to go for much less than that: but it seems not worth while for a mere job, & especially as a coarse hand I imagine will do. Accept my best wishes.
          
            Th: Jefferson
          
        